Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,4,6,7,8,10,11,13,14,15,17,18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20130097482 A1; Marantz; Daniel et al. (hereinafter Marantz)
Regarding claim 1, Marantz teaches A method comprising: receiving a search query having a set of characters; responsive to the search query, identifying a set of results relevant to the set of characters, each result being relevant to the set of characters based on the set of characters being in content associated with a respective result; displaying a list identifying the set of results, ( Marantz [0001] Text in both a web result title and snippet (e.g., web result each result in the list being a truncated version of the respective content associated with the respective result, the truncated version maintaining the set of characters. ( Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring wrapping of the content which results in an inordinate amount of content to fit its intended space. Titles and snippets are currently truncated based on pre-set character lengths. Thus, there neither is any accommodation for the actual space available on the browser nor the different widths of characters (e.g., the letter "i" carries the same weight as the letter "w" in terms of length, as only the presence of the character counts in existing implementations).[0022] FIG. 3 illustrates the search result 108 for snippet truncation. The search result 108 comprises a title 300, snippet 302 (a set of information from the target webpage (e.g., Webpage.sub.1 of FIG. 1), and related to a query processed by a search engine), and an attribution 304 (e.g., uniform resource locator--URL) to the target webpage. The snippet 302 is shown as the grayed area, which comprises three subsnippets (Subsnippet.sub.1, Subsnippet.sub.2, and Subsnippet.sub.3) on two lines (Line 1 and Line 2). The first line, Line 1, includes the first subsnippet (Subsnippet.sub.1) and part of the second subsnippet (Subsnippet.sub.2), while the second line, Line 2, includes the remaining part of the second subsnippet (Subsnippet.sub.2), and the third subsnippet (Subsnippet.sub.3). In this case, the available space 106 relates to the snippet 302, which right edge typically extends beyond the boundaries set by the title 300 or the attribution 304. The snippet 302 includes the text (e.g., a form of content) obtained 
Corresponding system claim 15 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Marantz [45-47] describe the processor and memory [FIG.11] shows a visual of the hardware and software abilities of the system)
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Marantz [45-47] describe the processor and memory [FIG.11] shows a visual of the hardware and software abilities of the system [52-53] further elaborates on the computer readable abilities)
Regarding claim 3, Marantz teaches The method of claim 1, wherein the list identifying the set of search results is displayed in a constrained space that is limited to a maximum number of characters per line, and each result can occupy a limited number of lines. (Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring wrapping of the content which results in an inordinate amount of content to fit its intended space. Titles and snippets are currently truncated based on pre-set character lengths. Thus, there neither is any accommodation for the actual space available on the browser nor the different widths of characters (e.g., the letter 
Corresponding product claim 10 is rejected similarly as claim 3 above.
Corresponding system claim 17 is rejected similarly as claim 3 above.
Regarding claim 4, Marantz teaches The method of claim 1, wherein the truncated version of the respective content includes a least a first text portion and second text portion of each result interrupted by truncated portions, wherein at least one of the first text portion or the second text portion includes the set of characters. (Marantz [0036] FIG. 6 illustrates a screenshot 600 of truncation processing with a rich element 602. The method can adjust the truncation widths to take into account the remaining allowable space for the snippet after space in the entry was displaced by rich elements. For example, consider the utilization of badges (the rich element 602), which are predefined regions of content in a search 
Corresponding product claim 11 is rejected similarly as claim 4 above.
Corresponding system claim 18 is rejected similarly as claim 4 above.
Regarding claim 6, Marantz teaches The method of claim 1, wherein the displaying the truncated version includes maintaining at least one additional character proximate to the set of characters in addition to the set of characters. (Marantz [0033] With respect to context-sensitive calculation of the remaining space on the browser for the truncated line, each line may have an additional element (e.g., image) on it, depending on where the element is rendered. These additional elements may be a time stamp "May 5, 2010" or a related link, for example. The desired width of the truncated text is calculated by knowing the 
Corresponding product claim 13 is rejected similarly as claim 6 above.
Corresponding system claim 20 is rejected similarly as claim 6 above.
Regarding claim 7, Marantz teaches The method of claim 1, comprising: determining that the set of characters occurs within a recognized format, wherein the truncated version includes maintaining at least one additional character sufficient to allow the recognized format to remain recognizable in addition to the set of characters. (Marantz [0033] With respect to context-sensitive calculation of the remaining space on the browser for the truncated line, each line may have an additional element (e.g., image) on it, depending on where the element is rendered. These additional elements may be a time stamp "May 5, 2010" or a related link, for example. The desired width of the truncated text is calculated by knowing the available browser width, and subtracting the width of the elements which are rendered adjacent to the line (and also by using the pixel-based-approximation technique[0036] FIG. 6 illustrates a screenshot 600 of truncation processing with a rich element 602. The method can adjust the truncation widths to take into account the remaining allowable space for the snippet after space in the entry was displaced by rich elements. For example, consider the utilization of badges (the rich element 602), which are predefined regions of content in a search result entry. The pixel-based truncation is also used in conjunction with a layout 
Corresponding product claim 14 is rejected similarly as claim 7 above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2,9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marantz in view of US 20170228395 A1; SINA; Parham (hereinafter Sina)
Regarding claim 2, Sina teaches The method of claim 1, comprising: prior to the displaying the list identifying the set of results … wherein a browser creates the truncated version to accommodate an available amount of space in which to provide the respective result… requiring the set of characters relevant to the respective results to be displayed. (Marantz [0001] Text in both a web result title and snippet (e.g., web result paragraph) is currently truncated at generation time based on character counts and expected maximum spaces. The user's available screen space for the text on the browser is not considered during this process, oftentimes incurring wrapping of the content which results in an inordinate amount of content to fit its intended space. Titles and snippets are currently truncated based on pre-set character lengths. Thus, there neither is any accommodation for the actual space available on the browser nor the different widths of characters (e.g., the letter "i" carries the same weight as the letter "w" in terms of length, as only the presence of the character counts in existing implementations).  [0017] The disclosed architecture enables pixel-based approximation for search result content presentation in a web browser. A feedback loop detects the available space on the client's browser to render the text (content). Pixel-based calculations of the text width are performed as the text will appear on the browser. Context-sensitive calculations are employed to predict the amount of space remaining to render the string once the page is assembled and rendered on the client. [20-24,27, and 36-42] further elaborate on accommodating to the available space)						Marantz lacks explicitly and clearly teaching labeling characters in each result that match the set of characters as immutable and actions and processes subject to the immutable label											However Sina helps teach labeling characters in each result that match the set of characters as immutable and actions and processes subject to the immutable label (Sina [0008] According to an exemplary embodiment, a system may assign immutable tags to data to form immutable tag lists. The immutable tag lists formed by the system may then be used to determine how mutable tag lists are structured. [0128] According to an exemplary embodiment, a database tag pyramid may be disclosed. Such a database tag pyramid may be, in some embodiments, formed using a system incorporating aspects of a System for Organizing Computer Data, or may be formed using another system, as may be desired. In an exemplary embodiment, a database tag pyramid may include a root tag, and may constitute or may include a displayed hierarchy of mutable tags that may not be (or may not necessarily be) mapped to a hierarchical structure of files and folders. Rather, these mutable tags may be used to represent database field names, which may be stored as immutable tags in immutable tag lists, and these immutable tags can be defined with various data types, such as characters or integers. The database tag pyramid may also be configured to reply to field name-based queries, where relative tags and/or tag lists are retrieved. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all take all Marantz's methods and make the addition of Sina's tagging in order to help improve data protection and integrity (Sina [0008] According to an exemplary embodiment, a system may assign immutable tags to data to form immutable tag lists. The immutable tag lists formed by the system may then be used to determine how mutable tag lists are structured. [0128] According to an exemplary embodiment, a database tag pyramid may be 
Corresponding product claim 9 is rejected similarly as claim 2 above.
Corresponding system claim 16 is rejected similarly as claim 2 above.			
Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marantz in view of US 20190043258 A; Szymanski; Zbigniew et al. (hereinafter Szymanski)
Regarding claim 5, Marantz teaches The method of claim 1, wherein the list identifying the search results is displayed in						Marantz lacks teaching utilizing at least one flexbox						However Szymanski helps teaching utilizing at least one flexbox (Szymanski  [0002] Cascading style sheets (CSS) is a style sheet language used for describing the presentation of a document written in a markup language, such as Hyper Text Markup Language (HTML), Extensible HTML (XHTML), Extensible Markup 
Corresponding product claim 12 is rejected similarly as claim 5 above 
Corresponding system claim 19 is rejected similarly as claim 5 above 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165